DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                             
Claims 1-17 are present for examination.                              

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                       

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                           

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2017/0010739), hereafter as Ito, in view of Lai (US 2016/0328056).                             
RE claims 1 and 13, Ito discloses the invention substantially as claimed.                         
Ito discloses that a touch sensing circuit and its driving method (see figure 1 and sections [0030], [0036], [0037]; i.e., touch detection unit 40 and the touch panel 30) comprising: a plurality of touch electrodes (see figures 1&10 and sections [0009], [0047], [0058], [0059], [0060]; i.e., the plurality of touch electrodes TDL); and a touch circuit configured to supply at least one touch driving signal to at least one of the plurality of touch electrodes (see sections [0036], [0039], [0047], [0058], [0059], [0060]; i.e., the touch detection unit 40 is a circuit that detects whether there is a touch on the touch electrodes TDL of the touch panel 30 based on the control signal supplied from the control unit 11), wherein the at least one touch driving signal includes a first touch driving signal and a second touch driving signal (see section [0039]; i.e., the first and second touch detections signals Vdet1 and Vdet2 supplied from the touch panel 30), and wherein the first driving signal has a first frequency in a first period included in a first frame, and the second driving signal has a second frequency different from the first frequency in a second period included in a second frame subsequent to the first frame (see sections [0009], [0036]; i.e., the first control signal having a first frequency and the second control signal  having a second frequency different from the first frequency generated from the control unit 11 and supplied to the touch detection unit 40, wherein the control unit 11 including memory 11a for temporary storage of data by dividing the data from one frame according to the frequency at which the display operation in normal operation mode performed in a time-division manner, and the control unit 11 has a first operation mode including a period controlled by the first control signal and a second operation mode including a period controlled by the second control signal, and the control signals are supplied by the control unit 11 to the touch detection unit 40 for touch detections so as to operate in synchronization with gate driver 12, source driver 13 and drive electrode driver 14), detecting a capacitance variation in the at least one touch electrode to sense the touch or a touch position (see sections [0041, [0045]; i.e., the charging and the discharging of capacitive element C1 due to the touch or no touch to a touch electrode E2).                                                                          
However, Ito does not specifically disclose that the first driving signal having a first frequency and the second driving signal having a second frequency different from the first frequency are touch driving signals.                               
From the same field of endeavor, Lai teaches that a touch display panel/substrate and a touch driving method, wherein the touch sensing electrodes are grouped into at least two touch sensing electrode groups in accordance with different distance from the touch sensing electrodes to a touch sensing circuit, touch driving signals of a different frequency are inputted to each of the touch sensing electrode groups in accordance with the different distance (see section [0004]).   The motivation of Lai is to reduce the touch detection time of the touch sensing electrodes distant from the touch sensing circuit, and improving a speed of the touch detection.                        
Ito and Lai are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ito by including the teachings from Lai in order to reduce the touch detection time of the touch sensing electrodes distant from the touch sensing circuit, and improving a speed of the touch detection.                                  
RE claims 2, 6 and 14, Ito in view of Lai and the rationale above disclose that wherein at least one display period for displaying an image is included between the first touch period and the second touch period (see Ito, section [0031]; i.e., operating in time-division manner, displaying operation of displaying an image and a first touch detection operation of detecting the position of a touch input to a display region, and while the display device 1 with a touch detection function stops the first touch detection operation in the sleep mode, the display device 1 with a touch detection function performs a second touch detection operation).                               
RE claims 3 and 15, Ito in view of Lai and the rationale above disclose that wherein when at least one of the first touch period and the second touch period includes two or more unit touch periods including a first unit touch period and a second unit touch period, touch driving in the first unit touch period and the second unit touch period is performed using the first touch driving signal and the second touch driving signal, respectively (see Lai, sections [0033], [0037], [0044]).                     
RE claims 4 and 16, Ito in view of Lai and the rationale above disclose that wherein when each of the first touch period and the second touch period includes the two or more unit touch periods, respective frequencies which are sequentially used for the two or more unit touch periods in the first touch period and respective frequencies which are sequentially used for the two or more unit touch periods in the second touch period are equal to each other, or at least one pair thereof is different from each other (see Lai, sections [0035], [0036], [0044]).                                         
RE claims 5 and 17, Ito in view of Lai and the rationale above disclose that wherein when each of the first touch period and the second touch period includes the two or more unit touch periods, at least one of respective pairs of respective frequencies which are sequentially used for the two or more unit touch periods in the first touch period and respective frequencies which are sequentially used for the two or more unit touch periods in the second touch period is different from one another (see Lai, sections [0035], [0036], [0044]).                            
RE claim 7, Ito in view of Lai and the rationale above disclose that wherein the first frequency is based on a length of the first touch period and a number of pulses of the touch driving signal in the first touch period, and wherein the second frequency is based on a length of the second touch period and a number of pulses of the touch driving signal in the second touch period (see Lai, sections [0035], [0037] - [0039], [0043], [0044]).                        
RE claim 8, Ito in view of Lai and the rationale above disclose that wherein a length of the first touch period is equal to a length of the second touch period, and wherein the number of pulses of the touch driving signal in the first touch period is different from a number of pulses of the touch driving signal in the second touch period (see Lai, sections [0035], [0043], [0044]).                      
RE claims 9 and 10, Ito in view of Lai and the rationale above disclose that wherein a length of the first touch period is different from a length of the second touch period, and wherein the number of pulses of the touch driving signal in the first touch period is equal to a number of pulses of the touch driving signal in the second touch period (see Lai, sections [0035], [0043], [0044]).                        
RE claim 11, Ito in view of Lai and the rationale above disclose that a touch device (see Ito, figure 1 and section [0030]) comprising: a touch sensing circuit according to claim 1 (see Ito, figure 1 and section [0030]; i.e., touch detection unit 40); and a display panel including a plurality of data lines and a plurality of gate lines (see Ito, figure 1 and sections [0030], [0062], [0073], [0074]; i.e., display panel 20, data lines SGL connected to source driver 13, gate lines GCL connected to gate driver 14), wherein the plurality of data lines are configured to receive data voltages corresponding to an image signal in the display period, and the plurality of gate lines are configured to receive a scan signal in the display period (see Ito, sections [0073], [0074], [0075]).                        
RE claim 12, Ito in view of Lai and the rationale above disclose that wherein a first load-free driving signal is supplied to all or a part of a group of data lines among the plurality of data lines in at least one of the first and second touch periods, the first group of data lines corresponding to at least first touch electrode (see Lai, sections [0035], [0043], [0044]).                             

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                     
Takahashi et al (US 2017/0131829):  disclose that display device with touch detection function.                            
Any inquiry concerning this communication from the examiner should be directed to Fred Tzeng whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	
FFT
July 16, 2022